In re Peters, Linda Marie Hatfield; applying for writ of certiorari and/or review, and supervisory writs; to the Court of Appeal, First Circuit, No. CW87 0365; Parish of St. Helena, '21st Judicial District Court, Div. “A”, No. 11317.
Granted. The ruling of the Court of Appeal is set aside and the judgment of the district court overruling the exception to venue is reinstated. The September 22 an*810swer to the intervention incorporating provisions of the answer to the original complaint had the effect of waiving objection to venue.
CALOGERO, J., would simply grant the writ.
LEMMON, J., would grant rehearing.